Name: Council Regulation (EEC) No 459/80 of 18 February 1980 amending Regulation (EEC) No 337/79 on the common organization of the market in wine and Regulation (EEC) No 338/79 laying down special provisions for quality wines produced in specified regions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 57 / 32 Official Journal of the European Communities 29 . 2 . 80 COUNCIL REGULATION (EEC) No 459/80 of 18 February 1980 amending Regulation (EEC) No 337/79 on the common organization of the market in wine and Regulation (EEC) No 338/79 laying down special provisions for quality wines produced in specified regions THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2), Having regard to the opinion of the Economic and Social Committee (J), liable to mislead the consumer as to the nature and origin of the product thus described and to injure the interests of wine producers ; Whereas , with a view to informing consumers correctly and providing appropriate protection for the legitimate interests of wine producers , it is necessary to make explicit the prohibition on the  even indirect  use of such names to describe an item falling within heading No 22.07 of the Common Customs Tariff or of an item marketed with clear instructions for the consumer to obtain from it a beverage in imitation of wine (home-made wine) and to permit direct or indirect use of such names for other beverages only where any risk of confusion as to the nature, origin , source or composition of the beverage in question is ruled out ; Whereas , moreover, the import arrangements should be aligned on the rules governing oenological practices as regards the volatile acid content, Whereas Regulations (EEC) No 337 /79 (") and (EEC) No 454/79 ( 5), as last amended by Regulation (EEC) No 454/ 80 (6), authorized the addition of sucrose in aqueous solution to fresh grapes , grape must, grape must in fermentation or new wine still in fermentation in certain regions of wine-growing zone A until 29 February 1980 only ; whereas all wine producers in the regions concerned are not yet familiar with certain de-acidification practices ; Whereas , in order to establish fair conditions of competition throughout the Community and to avoid encouraging the vinification of unripe grapes , it appears advisable to extend until 15 March 1984 the possibility of using sucrose in aqueous solution , but solely in the case of products made from grapes of certain varieties and from regions to be determined in wine-growing zone A ; Whereas it has been found in recent years that beverages not covered by the wine sector and certain basic raw materials used to produce these beverages are being marketed under names normally used to designate wines ; whereas these trade practices are HAD ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 33 (3 ) of Regu ­ lation (EEC) No 337 /79 is hereby replaced by the following : 'However, until 15 March 1984 , sucrose may be added in aqueous solution solely in the case of products :  made from vine varieties which yield relatively acidic grapes , and  made from grapes harvested in certain wine ­ growing regions , to be defined , in the northern part of wine-growing zone A in which this practice is traditional and customary , (') OJ No C 52 , 27 . 2 . 1979 , p. 7 . O OJ No C 140 , 5 . 6 . 1979 , p. 108 . O OJ No C 227 , 10 . 9 . 1979 , p. 17 . (4 ) OJ No L 54 , 5 . 3 . 1979 , p. 1 . O OJ No L 54 , 5 . 3 . 1979 , p. 48 . (') See page 7 of this Official Journal . provided that the increase in volume of the product to which the solution is added does not exceed 15 % .' 29 . 2 . 80 Official Journal of the European Communities No L 57 / 33 Article 2 The third indent of Article 50 ( 1 ) (b) of Regulation (EEC) No 337/79 is hereby deleted . Community in its composition on 1 January 1981 ,  the name of a vine variety referred to in Article 4 ,  a traditional specific term referred to in paragraph 2 , or  provided that they are attributed by a Member State for the description of a wine under the Community provisions adopted pursuant to Article 54 ( 1 ) of Regulation (EEC) No 337/ 79 :  the name of a geographical unit which is smaller than the specified region, or  an additional traditional indication . The use of a name or a term referred to in the first subparagraph or of the words "Hock", "Claret", "Liebfrauenmilch" or "Liebfraumilch", even when accompanied by any word such as "kind", "type", "style", " imitation" or other similar expression , shall be prohibited with respect to the description and presentation of :  an item falling within heading No 22.07 of the Common Customs Tariff, except where the item in question actually comes from the place so designated ,  an item marketed with clear instructions for the consumer to obtain from it a beverage in imitation of wine (home-made wine); however the name of a vine variety may be used if the item in question is actually obtained from such a variety unless that name gives rise to confusion with the name of a specified region or geographical unit used to describe a quality wine psr . 4b . In relation to paragraph 4a , transitional provisions may be laid down in respect of :  the placing on the market of products whose description and presentation do not conform to the provisions of paragraph 4a ,  the use of stocks of labels and labelling accessories printed before the date of entry into force of paragraph 4a .' Article 3 1 . The fifth subparagraph of Article 8 (2 ) of Regu ­ lation (EEC) No 338/79 is hereby replaced by the following : 'However, until 15 March 1984 , sucrose may be added in aqueous solution solely in the case of products :  made from vine varieties which yield relatively acidic grapes , and  made from grapes harvested in certain wine ­ growing regions , to be defined , in the northern part of wine-growing zone A in which this practice is traditional and customary, provided that the increase in volume of the product to which the solution is added does not exceed 10 % .' 2 . Article 8 (6) of Regulation (EEC) No 338 /79 is hereby replaced by the following : '6 . A list of the vine varieties and a list of the wine-growing regions referred to in the fifth subparagraph of paragraph 2 shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . The following shall be adopted by the same procedure :  the list of the quality wines psr referred to in the second sentence of the first subparagraph of paragraph 4 ,  the list of the quality sparkling wines psr referred to in the second subparagraph of paragraph 5 and of the minimum total alcoholic strength by volume of their respective cuvees .' 3 . The following paragraphs are inserted in Article 16 of Regulation (EEC) No 338 /79 : '4a . The following may be used for the description and presentation of a beverage other than a wine or grape must only if there is no risk of confusion as to the nature , origin or source and composition of such beverage :  the name of a specified region referred to in Article 3 and included on the list drawn up pursuant to the third paragraph of Article 1 with respect to quality wines psr of the Article 4 This Regulation shall enter into force on 1 March 1980 . However, Article 3 ( 3 ) shall apply from 1 January 1981 . / No L 57 / 34 Official Journal of the European Communities 29 . 2 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 February 1980 . For the Council The President G. MARCORA